t c memo united_states tax_court estate of arthur c edwards deceased kenneth edwards edward edwards and james edwards as trustees of the arthur c edwards settlement_trust personal representative petitioner v commissioner of internal revenue respondent docket no filed date owen g fiore and glenn m alperstein for petitioner debra lynn reale and s katy lin for respondent memorandum opinion fay judge this case is before us on petitioner's motion for summary_judgment pursuant to rule respondent filed a 1unless otherwise indicated all section references are to the internal_revenue_code in effect as of the date of decedent’s continued response in opposition to petitioner's motion both petitioner and respondent submitted memoranda in support of their positions respondent determined a deficiency in petitioner's federal estate_tax of dollar_figure the deficiency was due primarily to respondent's increased valuation of decedent's stock in his closely held corporations as well as respondent's disallowance of certain deductions for claims against the estate the parties have resolved the valuation issues the disallowed deductions relate to various claims on dece- dent's closely held stock specifically ann goss decedent's former wife holds a claim to the income from the stock for her life and his three children hold a claim to the remainder_interest in the stock respondent has conceded that the estate is entitled to a deduction for ann goss' interest in the stock therefore the issue for decision is whether petitioner is entitled to deduct the value of the decedent's children's remainder_interest in the stock as a claim against the estate under sec_2053 we may grant a motion for summary_judgment under rule if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any continued death and all rule references are to the tax_court rules_of_practice and procedure material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of proving that there is no genuine issue of material fact and that a decision may be rendered as a matter of law 477_us_317 95_tc_594 the facts presented below are stated solely for the purpose of deciding petitioner's motion for summary_judgment background some of the facts have been stipulated by the parties the stipulation of facts and the attached exhibits are incorporated herein by this reference a hearing on petitioner's motion for summary_judgment was held on date in washington d c the decedent died on date he was a resident of california at that time decedent was survived by his three children and his former wife ann goss decedent married ann goss in and they resided in california at all times during the marriage decedent and ann goss separated in and formal divorce proceedings commenced on date at the time of the divorce proceedings decedent and ann goss jointly owned percent of the stock in dunn-edwards corporation the company and percent of the stock in highland properties inc highland properties decedent at the time of the divorce desired to maintain control of the company ann goss was not opposed to decedent's desire to run the company because she recognized that the company had prospered under his stewardship however in return ann goss demanded certain property rights that she may not have otherwise received in a dissolution proceeding such as alimony that would continue after her remarriage on date in order to meet these goals decedent and ann goss entered into a written property settlement agreement the psa incident to the divorce proceedings pursuant to the psa ann goss received one-half of the jointly owned stock in addition she agreed to place her shares of stock in trust the voting_trust and then execute a voting_trust agreement in favor of decedent pursuant to the terms of the voting_trust decedent would be entitled to vote her shares of stock in the company and highland properties for years or until his death if sooner in return decedent agreed to pay alimony that would not terminate upon her remarriage further decedent and ann goss agreed to maintain their reciprocal_will provisions at that time each of their wills provided that the stock in the company and highland properties would pass in trust to the surviving_spouse for life with the remainder to the three children on date decedent's marriage to ann goss was dissolved by a los angeles county superior court interlocutory_order the los angeles county superior court entered a final judgment of dissolution of marriage on date the final judgment the psa was incorporated into the final judg- ment at the time the final judgment was entered each of the edwards children was over years old a disagreement between ann goss and decedent arose concern- ing some of the terms of the psa in order to resolve the disagreement decedent ann goss their three children and the company entered into a second property settlement agreement on date the psa on date a stipulation for modification of judgment and order thereon was entered by the california superior court the court order the court order incorporated the psa into the final judgment in place of paragraph of the psa paragraph had dealt with the reciprocal_will provisions of petitioner and ann goss in the court order decedent was prohibited from modifying without prior approval of the court the arthur c edwards settlement_trust settlement_trust a revocable_living_trust that he had created in under the terms of the settlement_trust decedent was to receive the income from his stock in the company and highland properties during his life at his death ann goss was to receive such income_for_life and at her death the trust property was to be distributed to the three children on date the date of decedent's death the fair market values of decedent's interests in the company and highland properties respectively were dollar_figure and dollar_figure pur- suant to the terms of the settlement_trust outlined supra ann goss possessed an income_interest in this property for her life the parties have agreed that the fair_market_value of that income_interest was dollar_figure after decedent's death a federal estate_tax_return was filed by the executors of decedent's_estate in the return the executors claimed deductions for the value of ann goss' life interest in decedent's stock and the value of the edwards children's remainder_interest respondent in the notice_of_deficiency disallowed both deductions respondent has subse- quently conceded that the claim of ann goss is deductible the deductibility of the remainder_interest of the edwards children however is still in dispute discussion sec_2053 provides that the value of the gross_estate is determined by deducting the amount of claims against the estate sec_2053 limits the deduction for claims founded on a promise or agreement to the amount of claims that were contracted for full and adequate_consideration one purpose of this consideration requirement is to prevent decedents from reducing their gross_estate through contractually arranged transfers that serve a donative or testamentary intent 100_tc_313 affd 16_f3d_462 1st cir see also 375_us_118 however liabilities imposed by law and not founded on a promise or agreement are deductible from the gross_estate regardless of the ability to show consideration sec_20_2053-4 estate_tax regs a claim founded on a divorce decree is a liability imposed by law and deductible without regard to the limitations of sec_2053 see 340_us_106 63_tc_717 petitioner asserts that the claim of the edwards children is founded on the divorce decree and is therefore deductible as a claim imposed by law respondent disagrees arguing that the claim is founded on the psa not the divorce decree in order for the claim to be imposed at law the divorce decree rather than the agreement between the parties must be the operative element of a claim 78_tc_1172 whether the divorce decree is the operative element depends upon whether the divorce court has the power to vary the terms of the agreement between the parties--here the rights of the edwards children vis-a-vis the stock harris v commissioner supra pincite 70_tc_263 if the divorce court has the power to prescribe a property settlement 2petitioner also asserts that the edwards children's claim is supported by full and adequate_consideration at the hearing the parties indicated that more facts needed to be developed before this alternative theory would be ripe for summary judg- ment consequently we offer no opinion as to whether the edwards children's claim is supported by adequate_consideration with terms different from those agreed to by the spouses then it is the decree that fixes the right of the spouses and under the rationale of harris v commissioner supra any subsequent claim by a spouse is founded on that decree estate of fenton v commissioner supra pincite the fact that a property settlement agreement is incorporated into the divorce decree is not determinative in ascertaining whether the decree is the operative element of a claim id petitioner argues that the claim of decedent's children is based upon the final judgment because the psa was incorporated into it petitioner notes that where a marriage settlement agreement3 is incorporated into a divorce decree the court_of_appeals for the ninth circuit has stated a marriage settlement agreement loses its status as an independent contract when it is incorporated into a final divorce decree 56_f3d_1007 9th cir because the psa was incorporated into the final judgment under california law the parties can only enforce the terms of the agreement through actions on the judgment and not by actions on the psa see hough v hough p 2d cal in re marriage of umphrey cal rptr ct app therefore 3for the purposes of this opinion the terms marriage settlement agreement and property settlement agreement are used interchangeably petitioner concludes that the claim of the edwards children is imposed by law and deductible under sec_2053 petitioner's argument in this regard does not carry the day the fact that the psa was merged or incorporated into the final judgment is not dispositive of the critical issue before us our inquiry must focus on the extent of the california divorce court's power to modify the terms of the psa before incorporating it into the final judgment in this regard our examination of california law indicates that absent exceptional circumstances a california divorce court lacks the power to modify a property settlement agreement before incorporating it into a divorce decree see flynn v flynn p 2d cal adams v adams p 2d cal the court_of_appeals for the ninth circuit has addressed this question in 541_f2d_228 9th cir in gray the decedent husband and his wife had entered into a property settlement agreement whereby the husband agreed to maintain an insurance_policy on his life designating his wife as the beneficiary id pincite the husband died in a plane crash shortly after the divorce court had entered a divorce decree wherein the court approved the property settlement agreement and ordered the parties to carry out its provisions id the proceeds of the policy were paid directly to the wife the executor included the proceeds in the gross_estate and claimed a deduction for that same amount id pincite the district_court held that the claim was founded on a divorce decree and thereby deductible under sec_2053 and the government appealed id the court_of_appeals for the ninth circuit reversed the district_court the court_of_appeals for the ninth circuit agreed with the government's position that a claim is founded on the court decree only where the court entering the decree had the power to modify or alter the terms of the agreement id pincite the court_of_appeals in concluding that the wife's claim was founded on the marriage settlement agreement observed that under california law a california court entering a divorce decree in the absence of fraud has no power to modify or alter the property agreement id pincite according to the ninth circuit the fact that the divorce court ordered the parties to carry out the terms of the agreement only imposed an additional method for enforcing its terms and did not change the conclusion that the wife's claim was founded on the agreement petitioner attempts to distinguish the present case by noting that the law relating to property settlement agreements has changed since the ninth circuit decided gray v united_states supra and cites a number of cases where the divorce court altered the terms of a marriage settlement agreement see adkins v adkins cal rptr ct app brennan v brennan cal rptr ct app moore v moore cal rptr ct app petitioner's attempts to distinguish the case at bar from gray v united_states supra fall short in each of the above cases the presence of exceptional circumstances such as fraud or overreaching gave the court grounds to set_aside the agreements see adkins v adkins supra pincite sufficient showing of extrinsic fraud for the court to set_aside a marital settlement agreement where the husband unable to read or write signed the agreement based on his wife's misleading representations brennan v brennan supra pincite sufficient showing of extrinsic fraud for the court to set_aside a marriage settlement agreement where the wife unrepresented by counsel relied to her detriment on the advice of her husband and his attorney moore v moore supra pincite wife's waiver of her interest in the community_property set_aside where she was not represented by counsel and spoke only limited english more- over in each of these cases the court set_aside a property settlement agreement after a divorce decree had been previously entered none of the cases involves a court's power to modify an agreement prior to entering the decree petitioner makes the assertion that the property settlement agreement in gray v united_states supra was based on the pre- california law which is not applicable to decedent specifically petitioner claims that the agreement in gray was a pre-1967 integrated property settlement agreement that was not incorporated into the divorce decree however petitioner has not shown that any change in california law endowed the divorce court with power to alter the psa prior to accepting it and incorporating it into the final judgment according to a leading treatise the law in california regarding a divorce court's power to modify a property settlement agreement before entering a decree has not substantially changed from the time gray v united_states supra was decided see witkin summary of cal law ch xvi sec 9th ed citing adams v adams p 2d cal we conclude that the california divorce court lacked sufficient power to modify the psa and the psa and therefore the edwards children's claim is founded on those agreements petitioner has not demonstrated that it is entitled to judgment as a matter of law courts have often expressed reservations about extending the rationale of 340_us_106 to encompass transfers to the children of a decedent see 205_f2d_505 2d cir revg 17_tc_1047 60_tc_141 affd without published opinion 505_f2d_731 3d cir 48_tc_882 affd 402_f2d_592 2d cir 44_tc_851 in rosenthal v commissioner supra pincite the court_of_appeals for the second circuit opined the rationale of both the harris and converse decisions rests basically on the divorce court's power if not duty to settle property rights as between the parties either by adopting their own agreement as in the harris case or by having the matter litigated as in the converse case we do not find this rationale applicable to a decree ordering payments to adult offspring of the parties or to minors beyond their needs for support--the only payments with which we are now concerned since that part of the taxpayer's undertakings necessary for the support of his children during their minority is concededly not taxable citations omitted while neither the nevada statute nev comp laws secs supp fn ref omitted nor interpretive decisions indicate the precise limits of the divorce court's authority in this area courts of other jurisdictions operating under similar statutes have been restricted in their power to make awards of property to children to amounts appropriate merely for the maintenance of minor children citations omitted but since such a decree provision depends for its validity wholly upon the consent of the party to be charged with the obligation and thus cannot be the product of litigation in the divorce court we do not consider the rationale of the harris decision applicable to the present case we therefore conclude that the arrangements here made for the taxpayer's daughters beyond their support during minority do not obtain exemption from the federal gift_tax by simply receiving the court's imprimatur rosenthal v commissioner supra pincite like the taxpayer in rosenthal petitioner has not demonstrated that the california divorce court had the power to modify the provisions of the property settlement agreements that dealt with the agreed-upon transfers to the edwards children further significant policy concerns are raised by expanding the rule in harris v commis- sioner supra to cover transfers made to a spouse's children as we have noted to construe the statute as suggested by petitioner would open a means for a divorcing parent to transfer property to his adult children free of both gift_tax and estate_tax estate of hartshorne v commissioner supra pincite quoting 44_tc_851 petitioner has not cited a case wherein we have expanded the rationale of harris v commissioner supra and applied it to property transfers to children on the theory that the transfers were founded on a divorce decree in fact when faced with the contrary authority cited above petitioner merely puts forth an argument that it is up to the legislature not the courts to cure any abuse of the laws this argument does not persuade us that petitioner is entitled to judgment as a matter of law accordingly we conclude petitioner is not entitled to summary_judgment to reflect the foregoing an order denying petitioner's motion for summary_judgment will be issued
